Citation Nr: 0928719	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1955 to September 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from May and June 2002 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which, in pertinent part, determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for residuals of a back injury.  

This case was previously before the Board in May 2004, at 
which time the Board determined that new and material 
evidence had been submitted, reopened the claim, and remanded 
the case in order for a VA examination to be conducted.  A VA 
examination was conducted in March 2005 and the claim was 
returned to the Board.  However, in August 2005, the Board 
determined that additional development was necessary and 
remanded the claim again.  

In December 2005, the claim came before the Board again, and 
service connection was denied.  In June 2006, the VA General 
Counsel submitted a motion to the U.S. Court of Appeals for 
Veterans Claims (Court) requesting the December 2005 decision 
be vacated and the case remanded in order for the Board to 
consider evidence not addressed in the December 2005 
decision.  In August 2006, a Court order was issued granting 
the VA General Counsel's motion and the claim was returned to 
the Board.  

In January 2007, the Board denied service connection for 
residuals of a low back injury.  That decision was appealed 
to the Court and, after litigation of the issues, the Court 
issued a Memorandum Decision vacating the January 2007 
decision and remanding the claim for reasons explained below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The March 2009 Memorandum Decision indicates that the Board 
did not provide adequate reasons and bases in support of its 
finding that there is clear and unmistakable evidence that 
the Veteran had a pre-existing back disability prior to entry 
into military service.  In this regard, the Court noted that 
the Board based its finding on a November 1954 examination 
report which showed the Veteran had been treated for low back 
pain due to a motor vehicle accident and was under medical 
treatment at the time.  However, the Court also noted that 
the record contained an August 2005 VA examination report 
wherein the examining physician opined that the Veteran did 
not have a back disorder that existed prior to service.  The 
Court determined that the Board should reconsider whether 
there is clear and unmistakable evidence as to whether the 
Veteran has a pre-existing back disability and provide 
adequate reasons and bases in support of its finding.  

Review of the record reveals that the November 1954 
examination report, which shows the Veteran was treated for 
low back pain prior to service, was not associated with the 
claims file when the Veteran underwent VA examination in 
August 2005.  As a result, there was no evidence of record 
which showed the Veteran had a pre-existing back disability 
when the August 2005 examiner rendered his opinion.  

Further review of the record reveals the Veteran has 
submitted additional medical evidence in support of his claim 
since the August 2005 VA examination, which may affect the 
examiner's opinion as to whether the Veteran had a pre-
existing back disability that was aggravated during military 
service.  Therefore, the Board finds a remand is necessary in 
order to obtain a medical opinion that is based upon all 
evidence currently associated with the claims file.  

In view of the foregoing, to ensure full compliance with due 
process concerns and the CAVC Decision, the case is REMANDED 
for the following:

1.  Request that the physician who conducted the 
August 2005 VA examination review the claims file, 
particularly the medical evidence submitted since 
the August 2005 VA examination, and provide an 
opinion as to the following.  A rationale should be 
provided for any opinion offered.

a.  In light of the November 1954 examination 
report, is it at least as likely as not (i.e., 
to at least a 50/50 degree of probability) or 
unlikely (i.e., a probability of less than 50 
percent) that a back disorder existed prior to 
service?

b.  If so, is it at least as likely as not or 
unlikely that the pre-existing back disability 
included a fractured vertebra or slipped disk?

c.  If there was a pre-existing back disability, 
is it at least as likely as not or unlikely that 
the pre-existing back disability was chronically 
aggravated during service?

d.  If there was not a pre-existing back 
disability, is it at least as likely as not that 
any currently manifested back disability is 
etiologically related to the Veteran's period of 
active military service, or is that unlikely?

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

f.  Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology 
which resolve with return to the baseline level 
of disability.

2.  If the physician who conducted the August 2005 
VA examination is not available, request that a 
physician knowledgeable in orthopedics review the 
claims file and provide the opinions requested 
above.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the 
Veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  Final This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2008).

